DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending:
		Claims 1-14 are rejected. 
		Claims 1-2, 6-8, 10-11 and 13-14 have been amended. 
Response to Amendments
Amendments filed 06/13/2022 have been entered. Amendments to the claims overcome §112 rejections but do not overcome §102 and §103 rejections previously set forth in non-final Office Action mailed 01/13/2022.
Amendments have necessitated new grounds of rejection for claim 10. 
	 Response to Arguments
Arguments filed 06/13/2022 have been entered. Arguments were fully considered.
On page 8 of Applicant’s arguments, Applicant argues that:
Because Singer teaches that the magnetic fields force the ions to precipitate, and thus are no longer dissolved in the fluid, Singer cannot teach suggest, or disclose at least the feature of "a field device externally coupled to at least a portion of the conduit, wherein the field device produces afield while the fluid is present in the conduit such that the field device restricts the flow of at least a portion of the first concentration of the at least one dissolved ion in the fluid within the portion of the conduit while the fluid flows through the conduit, such that the fluid flowing out of the conduit has a second concentration of the at least one dissolved ion less than the first concentration of the at least one dissolved ion" as recited in amended independent claim 1.

	This arguments is not persuasive because Singer teaches all of the claimed structure therefore anticipates the claimed invention. Applicant’s amendments to include “at least dissolved ion” is material worked upon by the fluid control device; thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
On pages 9-10 of Applicant’s arguments, Applicant argues that:
The Office alleges that Tanaka anticipates all of the features of independent claim 11, or, alternatively, that claim 11 is unpatentable over Stone.

As with Singer, Tanaka controls precipitated particles; magnetitic (Fe304), maghemitic (gamma-Fe2O3) and hematitic (alpha-Fe2O3) particles, as discussed in Tanaka, Col. 1, lines 16- 29, are not soluble in water. As such, Tanaka cannot teach, suggest, or disclose at least the above-cited feature of claim 11.

Similarly, Stone discloses particles within fluids, not dissolved ions in fluids. See Stone [0007], [0032], and [0039], for example, where all of the particles described are not dissolved in the fluid. 

As such, neither Tanaka or Stone, alone or in combination, can teach, suggest, or disclose at least the feature of "in which fields generated by the first field device, the second field device, and the third field device are arranged such that a first output concentration of the at least one dissolved ion in a first output fluid flowing from the first outlet is less than a second output concentration of the at least one dissolved ion in a second outputfluid flowing from the second outlet" as recited in amended independent claim 11.

	This arguments is not persuasive because Tanaka teaches all of the claimed structure therefore anticipates the claimed invention. Applicant’s amendments to include “at least dissolved ion” is material worked upon by the fluid control device; thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 11,059,730, USPN 10,974,977 and USPN 10,626,030 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Singer (US 2020/0385294).
	Regarding claim 1, Singer teaches a fluid control device, comprising: 
	a conduit (water pipe) (see ¶7) (see Fig. 1) having an inlet (see Fig. 1) and an outlet (see Fig. 1), wherein a fluid (water flow) (see ¶7) comprising at least one dissolved ion at a first concentration flows into the inlet; and 
	a field device (wire coil 112a) (see ¶75) (see Fig. 1) externally coupled to at least a portion of the conduit (see Fig. 1), wherein the field device produces a field (non-uniform magnetic field) (see ¶10 and ¶65) while the fluid is present in the conduit such that the field device restricts the flow (ions in the water can be trapped and delayed from moving with the main water flow) (see ¶10) of at least a portion of the first concentration of the at least one dissolved ion in the fluid within the portion of the conduit while the fluid flows through the conduit, such that the fluid flowing out of the conduit has a second concentration of the at least one dissolved ion less than the first concentration of the at least one dissolved ion (non-uniform magnetic field reduce water hardness and reduce their ion concentration in the water) (see ¶65).
	Regarding claim 2, Singer teaches the fluid control device of claim 1, in which a flow of the fluid in the conduit moves the at least one dissolved ion toward the outlet (water flows through the water pipe) (see ¶7) (see Fig. 1).
	Regarding claim 3, Singer teaches the fluid control device of claim 2, in which the field device is a coiled wire (wire coil) (see ¶10), such that the coiled wire is coupled around an outside of the conduit (see Fig. 1).

Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tanaka (USPN 4,306,970).
	Regarding claim 11, Tanaka teaches a fluid control device, comprising: 
	a conduit (see annotated Fig. 2) comprising a first inlet (see Fig. 2) and at least a first outlet (see Fig. 2) and a second outlet (see Fig. 2), such that a fluid (working fluids) (see Abstract, lines 1-4) containing at least one ion at a first concentration introduced into the inlet conduit at the first inlet is divided into the at least first outlet (see Fig. 2) and the second outlet (see Fig. 2); 
	a first field device (DC electromagnet or permanent magnet 7) (see C2/L65-68) (see Fig. 2) coupled to the conduit (see Fig. 2); 
	a second field device (magnetic field generating device 8) (see C2/L25-30) (see Fig. 2) coupled to the first outlet (see Fig. 2); and 
	a third field device (permanent magnet 10) (see C2/L39-44) (see Fig. 2) coupled to the second outlet (see Fig. 2); in which fields generated by the first field device, the second field device, and the third field device are arranged such that a first output concentration of the at least one ion in a first output fluid flowing from the first outlet is less than a second output concentration of the at least one ion in a second output fluid flowing from the second outlet (the concentration of magnetic particles 12 is greater in separation pipe 3) (see Fig. 2).
Annotated Fig. 2

    PNG
    media_image1.png
    450
    603
    media_image1.png
    Greyscale

	Regarding claim 13, Tanaka teaches the fluid control device of claim 12, in which a fluid flow rate through the fluid control device is selected such that fields generated by the first field device, the second field device, and the third field device reduce the concentration of the at least one ion in the second output fluid flowing from the second outlet (this a process/method limitation, see further explanation below).
	Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).
	Regarding claim 14, Tanaka teaches the fluid control device of claim 11, further comprising a second conduit (see annotated Fig. 2) coupled to the conduit, the second conduit having a second input (see annotated Fig. 2) and at least a third output (see annotated Fig. 2), wherein fields generated by the first field device, the second field device, and the third field device direct the at least one dissolved ion toward the second input of the second conduit (see annotated Fig. 2).

Claim 12 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tanaka (USPN 4,306,970) by evidence of Holland (US 2003/0121862).
	Regarding claim 12, Tanaka teaches the fluid control device of claim 11, in which the first field device and the third field device are coiled wires (DC electromagnets) (Tanaka, see C3/L14-18) (DC electromagnets are coiled wires by evidence of Holland) (Holland, see ¶8). Tanaka also teaches that the second field device is a coiled wire (coils of the traveling wave magnetic field generating device) (see C2/L10-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2020/0385294) in view of Stronczek (US 2016/0207801).
	Regarding claim 4, Singer teaches the fluid control device of claim 3. 
	Singer does not teach that said coiled wire is electrically insulated from the conduit.
	In a related of endeavor, Stronczek teaches systems and methods for conditioning water (see Entire Abstract) comprising a conduit having electrically insulating coating to reduce electrically coupling between the conduit and wire coil (see ¶31 and ¶131) (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the conduit of Singer with the conduit of Stronczek because it is the simple substitution of one known conduit means with another known electrically insulated conduit means obviously resulting in a suitable housing means for water treatment with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 5, Singer and Stronczek teach the fluid control device of claim 4, further comprising a second field device (wire coil 112b) (see ¶75) (Singer, see Fig. 1). 
	Regarding claim 6, Singer and Stronczek teach the fluid control device of claim 5, wherein the coiled wire and the second field device are selectively energized (each coil is energized separately and differently by a controller to produce a non-uniform magnetic field) (Singer, see ¶11) such that a movement of the at least one dissolved ion in the fluid is controlled by the selective energizing of the coiled wire and the second field device (the non-uniform magnetic field creates a zone that can trap dissolved ions) (Singer, see ¶65).
	Regarding claim 7, Singer and Stronczek teach the fluid control device of claim 6, in which the movement of the at least one dissolved ion in the fluid is controlled in a portion of the conduit (each coil is energized by a controller) (Singer, see ¶11).
	Regarding claim 8, Singer and Stronczek teach the fluid control device of claim 7, in which the portion of the conduit where the movement of the at least one dissolved ion in the fluid is controlled is proximate the coiled wire (the non-uniform magnetic field creates a zone that can trap dissolved ions) (Singer, see ¶65 and Figs. 1 and 3).
	Regarding claim 9, Singer and Stronczek teach the fluid control device of claim 8, further comprising at least one valve (valve controller) (Singer, see ¶100), coupled to the conduit, wherein the valve controls a flow of the fluid through the conduit (valve controller configured to close and configured to open) (Singer, see ¶100) (therefore the flow can be controlled between full flow or no flow with the valve controller).
	Regarding claim 10, Singer and Stronczek teach the fluid control device of claim 7, in which the inlet encompasses an axial portion of the second field device (i.e. 112b) (Singer, see Fig. 1). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0080360).
	Regarding claim 11, Stone teaches the fluid control device, comprising: a conduit (channel 720) (see ¶50) (see Fig. 7B) comprising a first inlet (see Fig. 7B) and at least a first outlet (see Fig. 7B) and a second outlet (see Fig. 7B), such that a fluid containing at least one dissolved ion at a first concentration introduced into the 
	Stone does not teach 	a second field device coupled to the first outlet; and a third field device coupled to the second outlet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlets of Stone by adding an electromagnetic device to the first and second outlets because it is known that a series of magnetic fields can be arranged on channels or electromagnetic devices can be coupled to outlets for applying a magnetic field at a specific location for directing ions (particles) (Stone, see fig. 6, electromagnets arranged at inlets/outlets and ¶55). 
	Regarding claim 13, Stone teaches the fluid control device of claim 12, wherein a fluid flow rate through the fluid control device is selected such that fields generated by the first field device, the second field device, and the third field device reduce the concentration of the at least one dissolved ion in the second output fluid flowing from the second outlet (the concentration in the second outlet (bottom right) is reduced or lower than the concentration second outlet (bottom right) shown in Fig. 7B by manipulating the position and number of magnets) (see Figs. 7A and 7B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0080360) by evidence of Holland (US 2003/0121862).
	Regarding claim 12, Stone teaches the fluid control device of claim 11, in which the first field device, the second field device, and the third field device are coiled wires (electromagnets) (see ¶10) (the electromagnets are coiled wires by evidence of Holland) (Holland, see ¶8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778